SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This Settlement Agreement and Mutual Release (this “Settlement Agreement”) is
entered into by and between ClearPoint Business Resources, Inc. and ClearPoint
Resources, Inc. (collectively, “ClearPoint”) on the one hand, and XRoads
Solutions Group, LLC (“XRoads”) on the other hand, as of the 18th day of
November, 2009 (the “Effective Date”).
 
RECITALS
 
WHEREAS, the parties are in dispute regarding certain amounts allegedly owed by
ClearPoint to XRoads, and the quality and nature of services rendered by XRoads
to ClearPoint prior to the Effective Date (collectively, the “Claims”);
 
WHEREAS, the parties have settled their disputes and desire that this Settlement
Agreement set forth their complete and full agreement in regards to such
settlement.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.           Settlement Payment.  ClearPoint agrees to pay XRoads, and XRoads
agrees to accept, in full and complete satisfaction and settlement of any
obligation or liability related to the Claims, subject to the terms of this
Settlement Agreement, the sum of Forty Thousand Dollars ($40,000.00), which
shall be paid to XRoads in six installments on or before the following dates in
the following amounts (the “Payments”):
 
 
·
$6,667.00 on or before December 4, 2009

 
 
·
$6,666.60 on or before December 11, 2009

 
 
·
$6,666.60 on or before December 18, 2009

 
 
·
$6,666.60 on or before December 25, 2009

 
 
·
$6,666.60 on or before January 1, 2010

 
 
·
$6,666.60 on or before January 8, 2010

 

--------------------------------------------------------------------------------


 
2.           Payment Instructions.  The Payments shall be made by ClearPoint to
XRoads by wire transfer in accordance with the following wire transfer
instructions:
 
Routing#
 
XXXXXXX
     
Account Name:
 
Allied Affiliated – Dominion Account
5151 Beltline Road, Suite 500
Dallas, TX 75254
     
Account #
 
XXXXXXX
     
Bank Name:
 
Capital One Banks / Hibernia National Bank
600 N. Pearl Street, Suite 2500
Dallas, TX 75201
     
Attention:
 
Linitta.Lewis@capitalonebank.com

 
3.           Mutual Release.  In consideration for the timely, full payments and
delivery of all the Payments, ClearPoint and XRoads shall RELEASE, ACQUIT, AND
FOREVER DISCHARGE AND ABSOLVE each other, and their respective officers,
directors, managers, members, shareholders, agents, affiliates, subsidiaries,
parent companies, successors, administrators and all other persons, firms,
corporations, limited liability companies, associations and partnerships which
are associated with the parties, from the Claims and any and all actions,
Claims, other demands, damages, losses, attorneys’ fees, costs and expenses
whatsoever that have been asserted or could have been asserted by either party
against the other prior to the date XRoads receives all of the Payments.
 
4.           Authority.  Each party represents and warrants to the other party
that it has authority to enter into this Settlement Agreement and compromise and
settle the Claims and other matters herein.  The parties represent to each other
that their undersigned officers signing this Settlement Agreement have full and
complete power and authority to enter into and bind the respective parties to
the terms of this Settlement Agreement.
 
5.           Non-admission.  The parties acknowledge and agree that this
Settlement Agreement represents a compromise and settlement of disputed claims
and that neither this Settlement Agreement, nor any action pursuant to this
Settlement Agreement, constitutes an acknowledgement or admission of liability
or a precedent upon which liability may be asserted or predicated.
 
2

--------------------------------------------------------------------------------


 
6.           Waiver.  Any waiver of any provision of this Settlement Agreement
must be in writing.  No waiver of any provision of this Settlement Agreement
shall constitute either a waiver of any other provision hereof (whether or not
similar) or a continuing waiver.
 
7.           Confidentiality.  The parties agree and covenant to hold in
confidence and not disclose the terms of this Settlement Agreement or any
underlying matters related to the Claims or other disputes arising therefrom,
except as required by law.
 
8.           Payment of Attorneys’ Fees.  Except in the case of breach or
default as provided in Section 9 below, each party shall pay its own attorneys’
fees and costs related to the Claims and this Settlement Agreement.
 
9.           Default.  In the event that ClearPoint defaults in its payment
obligations hereunder, XRoads shall be entitled to (a) recover all damages
underlying its Claim, including all amounts owed to XRoads by ClearPoint for
services rendered, expenses incurred on behalf of ClearPoint, fees as provided
for in the parties’ engagement agreements and amendments, interest charges, and
(b) recover its attorneys’ fees incurred in the enforcement of this Settlement
Agreement, or any other underlying claim therefrom.  Recovery of such amounts
and any other damages sought by XRoads may be done in an arbitration or by
filing suit in any court of competent jurisdiction.
 
10.         General Provisions.  This Settlement Agreement shall inure to the
benefit of and be binding upon the parties’ respective successor and
assigns.  This Settlement Agreement and the obligations to be carried out
hereunder constitute the full and complete agreement of the parties pertaining
to the matters described herein.  Both parties have received the counsel of
their respective attorneys, or acknowledge that they have had the opportunity to
receive such counsel, prior to entering into this Settlement Agreement.  This
Settlement Agreement shall be construed, interpreted and enforced under the law
of the State of New York.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Settlement Agreement as of
the dates stated below, to be effective as of the Effective Date.
 
ClearPoint Business Resources, Inc.
 
XRoads Solutions Group, LLC
     
By:  /s/ John G. Phillips                                                  
 
By:  /s/ Joel M. Simon                                                     
Name: John G. Phillips                                                   
 
Joel M. Simon, COO
Its:  CFO                                                                          
 
Dated: November 18, 2009
Dated:  11/18/09                                                              
         
ClearPoint Resources, Inc.
         
By:  /s/ John G. Phillips                                                  
   
Name: John G. Phillips                                                   
   
Its:  CFO                                                                          
   
Dated:  11/18/09                                                              
   



4

--------------------------------------------------------------------------------


 